Citation Nr: 1110289	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as being due to exposure to chemical dioxins.

2.  Entitlement to service connection for a heart condition (a blocked artery and/or cardiovascular disease), to include as being due to type II diabetes mellitus.

3.  Entitlement to service connection for an eye disability, to include as being due to type II diabetes mellitus.

4.  Entitlement to service connection for "pseudo nail problems", to include as being due to type II diabetes mellitus.

5.  Entitlement to service connection for a pulmonary embolism, to include as being due to type II diabetes mellitus.

6.  Entitlement to service connection for a bilateral toe disability, to include as being due to type II diabetes mellitus.

7.  Entitlement to service connection for a circulation condition in both feet, to include as being due to type II diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as being due to type II diabetes mellitus.

9.  Entitlement to service connection for a kidney disorder, to include as being due to type II diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as being due to type II diabetes mellitus.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as being due to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from October 1965 to October 1968 including service in the Kingdom of Thailand.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2009 of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the appellant, through his accredited representative, informed the Board that he wished to provide testimony before the Board at the RO prior to the Board issuing a decision on the merits of his claim.  Due process mandates that a hearing be conducted so that the appellant may provide evidence in support of his claim.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, this case is REMANDED to the AMC/RO for the following development:

The RO/AMC shall schedule the appellant for a hearing before a traveling Veterans Law Judge at the RO, in accordance with applicable law.  All correspondence pertaining to this matter should be associated with the appellant's claims file.  The RO/AMC may wish to offer the appellant, at his option, a videoconference hearing at the RO, with a Veterans Law Judge sitting in Washington, DC.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


